Citation Nr: 1749574	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-04 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	C. Romo, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and T.W.


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1979 to August 1986.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2017.  The claims file includes a transcript of the hearing.  

The Board observes that evidence has been added to the claims file since the issuance of the December 2013 Statement of the Case that has not been initially reviewed by the Agency of Original Jurisdiction (AOJ).  However, there is no prejudice in adjudicating the Veteran's claim without initial AOJ review of this evidence, as the Board is granting the claim in full.  


FINDING OF FACT

For the duration of the appeal, the Veteran's service-connected disabilities have met the schedular criteria for a TDIU, and there is at least an approximate balance of positive and negative evidence as to whether her service-connected disabilities have rendered her unable to secure or follow substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2017).  



REASONS AND BASES FOR FINDING AND CONCLUSION

	Legal Criteria for Entitlement to a TDIU

It is the established policy of VA that all veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15.  "Substantially gainful" employment is that which is "ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  

A TDIU may be assigned if the schedular rating is less than total when it is found that the veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities.  See §§ 38 C.F.R. 3.340, 3.341, 4.16(a).  If there is only one such service-connected disability, it must be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  If there are two or more such disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Id.  

Finally, a TDIU claim presupposes that the rating for the service-connected condition is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Thus, in evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341(a), 4.16, 4.19.  

	Factual Background and Legal Analysis

The Veteran contends that she is entitled to a TDIU.  As reflected in her March 2010 application for a TDIU, the Veteran maintains that each of her service-connected disabilities, when considered together, prevent her from being able to secure or to follow substantially gainful employment.  

According to her application, the Veteran's last employer was "DFACS," where she worked from January 1990 to February 2007 as a case manager for approximately forty hours per week.  The Veteran indicated that she left this position due to her disabilities and that she had not tried to obtain employment since becoming too disabled to work.  In her application, the Veteran did not specifically indicate whether she completed high school or college.  However, records from the Social Security Administration reveal that she completed high school.  

The Veteran is service-connected for total hysterectomy, rated at 50 percent since August 8, 1986; coronary artery disease (CAD), rated at 30 percent since December 17, 2009; stress fracture of the right tibia with ankle pain, rated at 10 percent from August 8, 1986 to April 1, 1989, noncompensable from April 1, 1989 to April 19, 2004, 10 percent from April 19, 2004 to July 21, 2011, and 20 percent since July 21, 2011; stress fracture of the left tibia with ankle pain, rated at 10 percent from August 8, 1986 to April 1, 1989, noncompensable from April 1, 1989 to April 19, 2004, and 10 percent since April 19, 2004; hypertension with heart murmur, rated at 10 percent since August 8, 1986; and chondromalacia of the right and left patella, each side rated at 10 percent from August 8, 1986 to April 1, 1989, noncompensable from April 1, 1989 to April 19, 2004, and 10 percent since April 19, 2004.  As pertinent here, the Veteran's combined schedular evaluation as been 80 percent since December 17, 2009.  As such, the Veteran's service-connected disabilities have met the percentage rating standards for a schedular TDIU throughout the pendency of the appeal.  See 38 C.F.R. § 4.16(a).  Given that the Veteran meets the threshold requirement for obtaining a schedular TDIU, the Board must consider whether her service-connected disabilities have precluded her from securing or following any substantially gainful employment.  See 38 C.F.R. §§ 3.341, 4.16(a); see also Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

In September 2009, the Veteran was awarded Social Security Disability benefits, effective February 2006, for a primary diagnosis of chronic ischemic heart disease and a secondary diagnosis of diabetic neuropathy.  

The Veteran was afforded VA gynecological, hypertension, bones, and heart examinations in July 2010.  As for her hysterectomy disability, the examiner opined that it was not likely to preclude physical or sedentary employment because she was not having residual problems.  The examiner also opined that the Veteran's hypertension would not impact occupational activities because it was well-controlled on oral agents.  With respect to her ankle and knee disabilities, the Veteran reported needing to use a cane intermittently due to sudden sensations of her right leg giving way, which she felt was due to recent cardiac catheterizations.  On physical examination, there was subpatellar tenderness and non-pitting ankle edema bilaterally.  As for the effect of her disabilities on occupational activities, the Veteran maintained that most jobs would not allow her to get up and move around as needed.  She reported that when she was sitting and working at a desk, her feet would swell a lot more than they were at the time of her examination.  According to the examiner, the Veteran's ankle and knee disabilities had significant occupational effects.  Specifically, the Veteran's would be limited from performing strenuous employment due to her joint conditions.  However, she would not be prevented from performing light or sedentary employment on account of her knee and ankle disabilities.  With respect to her CAD, it was noted that within the several months preceding the examination, the Veteran had two myocardial infarctions and had seven stents inserted.  As for the impact of the Veteran's disability on daily activities, she had curtailed most chore work due to feeling very tired.  Regarding occupational activities, she had a lack of stamina and experienced fatigue and weakness.  The examiner opined that her CAD would prevent strenuous, physical employment because she was still undergoing cardiac rehabilitation, but it should not preclude light or sedentary employment.  

VA and private treatment records from the appeal period reflect multiple treatment for the Veteran's service-connected disabilities, in particular, her CAD.  In addition to her myocardial infarctions in April and May 2010, the Veteran has had several admissions for shortness of breath, chest pain, and palpitations.  

In a January 2011 letter, the Veteran's private physician at the Valdosta Medical Clinic noted her history of multiple myocardial infarctions and severe diffuse CAD.  He wrote that the Veteran had been in and out of the hospital over the preceding year with angina symptoms, along with generalized fatigue and shortness of breath.  She was being followed by the cardiology and internal medicine clinics and had severe limitations on her overall health due to her multiple comorbidities, including her CAD, knee, and ankle disabilities.  He opined that the Veteran would not likely be able to work in any meaningful employment based on her current condition.  

In a March 2012 statement, the Veteran highlighted her pronounced ankle pain, inflammation, and swelling.  She maintained that she had to keep her foot elevated and that she would experience increased pain upon standing or sitting too long.  

At her April 2017 Travel Board hearing, the Veteran and her daughter, T.W., gave testimony regarding the functional impact of the Veteran's disabilities on daily and occupational activities.  The Veteran testified that she performed case management work throughout her entire working history, which began in 1989, and that she last worked in April 2003 on account of her CAD.  She detailed that she would frequently fall asleep at work, and that although her employer initially allowed to her take breaks to rest, it eventually became problematic.  The Veteran described needing to rest and take naps during the day for at least a couple of hours and that she is fatigued most of the time.  The Veteran reported that she has a tendency to fall asleep when in a sitting position and that her family takes care of almost all household duties due to the functional limitations posed by her disabilities.  The Veteran also stated that she had difficulty standing for extended periods of time.  T.W. testified that the family had to hire someone to help the Veteran with bathing and that the Veteran's license had been revoked on account of her disabilities.  

When considering the Veteran's service-connected disabilities and their impact on her occupational functioning, and affording the Veteran the benefit of the doubt, the evidence of record supports a finding that her service-connected disabilities have precluded her from securing or following substantially gainful employment.  

Given the symptomatology and functional limitations described in the above-noted VA examination reports and January 2011 letter, the Veteran would be significantly limited by her service-connected disabilities in both physical and sedentary occupational settings.  The Board acknowledges that the August 2011 examiner opined that the Veteran's disabilities would not prevent light or sedentary employment.  However, the Board finds compelling that at her April 2017 hearing, the Veteran described difficulty performing sedentary work despite accommodations, as well as a tendency to fall asleep from merely sitting.  In addition, based on T.W.'s testimony, the Veteran has significant difficulty performing daily activities and personal care.  The Veteran and T.W. are competent to report on observable symptoms, such as pain, swelling, and fatigue, and the Board has no reason to doubt their reports regarding these symptoms and their functional impact.  Moreover, the record reflects that the Veteran has limited employment experience with respect to the type of work she has performed and that she has no education or training beyond a high school diploma.  Thus, when considering the above-noted physical limitations, the Veteran's occupational and education history, and the lay contentions of both the Veteran and T.W., the Board finds that it is unlikely that the Veteran would be able to secure or follow sedentary or physical employment due to her service-connected disabilities.  As such, when resolving any reasonable doubt in favor of the Veteran, the record supports a finding that her service-connected disabilities prevent her from securing or following a substantially gainful occupation.  Accordingly, the Board concludes that entitlement to a TDIU is warranted for the entire period on appeal.  


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of VA compensation.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


